department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your letter cg catalog number or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely holly paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend b c d e g h m n q r ss t state state organic program trademarked organic farming method set of standards certification entity date date number number number dollar amount dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption the basis for our conclusion is set forth below this letter supersedes our letters dated date and date and considers your protests letter cg catalog number 47630w issue sec_1 do you meet the organizational_test under sec_501 of the code no for the reasons described below do you meet the operational_test under sec_501 of the code no for the reasons described below do you meet the requirements to be exempt under sec_501 of the code no for the reasons described below do you meet the requirements to be exempt under sec_501 of the code no for the reasons described below do you qualify for exemption under any other section of the code no for the reasons described below facts _ you were originally incorporated in the state of bon m your organizing document stated in pertinent part that your purposes were a to foster encourage and improve e methods and practices of food production by i certifying growers processors merchants and distributors of e foodstuffs ii supervising the production and processing of such foodstuffs and iii carrying on other activities and educational programs as may be appropriate to certify growers distributors processors and merchants handling e foodstuffs and to supervise the production and processing of these products by enlisting the services of a consultant approved by the e association b to operate exclusively for agricultural and horticultural purposes subsequently you moved to the state of c and incorporated under the nonprofit laws of said state on n the b corporation is currently being dissolved you stated that you are operating the c_corporation exactly as you did the b corporation the articles of incorporation filed in c list the same purposes as the b corporation with the added clause that you are organized and operated exclusively for charitable purposes within the meaning of sec_501 of the internal_revenue_code letter cg catalog number 47630w your current by-laws state your purpose is to promote e agriculture and verify its practice via a certification program e_is an organic farming method that emphasizes the holistic development and interrelationships of the soil plants and animals as a self-sustaining system features central to e agriculture include crop diversification avoidance of chemical soil treatments and decentralized production and distribution you provided the following activity description with the estimated time spent on each educate train and certify member operations on e practices and principles teach - it is a concept new to the united_states marketplace the e farming is a very specific method of agricultural production defined by the g standards exceed those required for organic certification required by the in order for a farm or product to be referred to as e it must be certified d annually through you the certification process involves the submission of a production plan by the grower an intensive on-site inspection of the farm by you and feedback for improvements from you each member is evaluated and provided consultation on how to advance and improve their crops and processing educate and promote certification to potential members grow - _ a significant amount of work is spent educating non-certified agricultural producers with the goal of encouraging them to adopt e farming and processing methods the education is accomplished by conducting workshops making farm visits appearing at tradeshows and developing educational materials to promote e farming educate consumers media and retailer market -- education of the marketplace about this new agricultural method is important you provide accurate information about e agriculture and meet with key retailers restaurateurs to educate them your website will expand to provide more information about member farms their products and where they can be purchased maintain and defend the e certification mark protect - you scan the marketplace for unauthorized use of the registered marks enforcement is viewed as an educational process if a registered mark is letter cg catalog number 47630w improperly used by a producer you will engage them to inform them about e agriculture and the process of certification these instances often result in the certification of the producer e management of the association-- administration duties necessary to manage you ie budgeting staffing technology etc you utilize a membership structure members must be farmers processors or traders who are certified as e or are in conversion to e by you or those that are certified as organic or in conversion to organic by h members do not have voting rights and pay annual dues associated with certification services based on application services licensing assessment and inspection costs you have q member farms r member processors and s member traders you have a close relationship with h h is a d accredited organic certifier that provides organic certification services although a separate_entity h shares the same staff and many of the same clients with you the d provides a base minimum and a maximum ceiling to the definition of organic in the united_states the e standard of certification exceeds the maximum ceiling definition therefore h provides the d accredited organic certification to e entities so that e producers can also legally label their product as organic you submitted a detailed fee schedule outlining the fees you charge to certify and annually license a farmer processor or trader as e the fee schedule shows significant fees being charged based on the sales of the member up to a maximum fee of t your financial data shows that virtually all of your revenue comes from fees from members revenue from fees amounted to over dollar_figure annually in and your major expenses are wages certification costs and outside marketing services law sec_501 of the internal_revenue_code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual letter cg catalog number 47630w sec_501 of the code provides for the exemption from federal_income_tax of labor agricultural or horticultural_organizations sec_501 of the code provides for the exemption of business_leagues chambers_of_commerce real_estate boards boards_of_trade and professional_football_leagues whether or not administering a pension fund for football players which are not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such sections if any organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements an organization must establish that it is not organized or operated for the benefit of a private interest such as designated individuals the creator or his family shareholders or the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_5_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must not have net_earnings inuring to the benefit of any member and have as their objects the betterment of the conditions of those engaged in such pursuits the improvement of the grade of their products and the development of a higher degree of efficiency in their respective occupations sec_1_501_c_6_-1 of the regulations define a business league as an association of letter cg catalog number 47630w persons the term persons includes legal entities such as trust and corporations having a common business_interest whose purpose is to promote the common business_interest and not to engage in a regular business of any kind ordinarily carried on for profit its activities are directed to the improvement of business conditions of one or more lines of business rather than the performance of particular services for individual persons revrul_56_245 1956_1_cb_204 holds that an organization formed to encourage better and more economical methods of raising fur bearing animals to provide an orderly system for marketing the pelts of its members and to create a public demand for their products and which carries out its purposes by furnishing members educational materials on the breeding and raising of fur bearing animals and the marketing of pelts procuring agreements from auction companies to market the products of its members and furnish them certain beneficial services in connection therewith and conducting advertising to encourage the use of fur products is exempt under sec_501 c of the code revrul_68_182 indicates the internal_revenue_service will not in similar cases follow the decision by the united_states court_of_appeals seventh circuit in 369_f2d_250 in that case the court held that the association whose members are engaged in the bottling and sale of a single franchised soft drink product and whose purposes and activities were directed to the more efficient production and sale of that product qualified under sec_501 of the code it is the position of the service that organizations promoting a single brand or products within a line_of_business do not qualify for exemption under sec_501 of the code revrul_69_528 1969_2_cb_127 concerned an organization formed to provide investment services on a fee basis exclusively to organizations exempt under sec_501 of the code the service held that the organization did not qualify for exemption under sec_501 of the code since it was regularly carrying on the business of providing investment services that would be unrelated_trade_or_business if carried on by any of the tax-exempt organizations on whose behalf it operated the revenue_ruling noted that providing investment services on a regular basis for a fee was a trade_or_business ordinarily carried on for profit revrul_70_80 1970_1_cb_130 holds a nonprofit trade_association of manufacturers in a particular line_of_business which established minimum quality standards for its members’ products which are sold under the association’s registered trademark name is not exempt under c the trademark is promoted by the organization in a way intended to give its members a competitive advantage over others in the same industry by claiming superior quality of the trademarked products as the organization’s principal activity is the promotion of the trademarked products through various advertising media letter cg catalog number 47630w the activity of the organization is deemed performance of particular services for its members rather than the improvement of business conditions of the industry as a whole revrul_70_187 1970_1_cb_131 provides a nonprofit organization formed by manufacturers of a particular product to conduct a program of testing and certification of the product to establish acceptable standards within the industry as a whole qualifies for exemption under sec_501 of the code the organization was formed by manufacturers of a particular product to establish acceptable standards for the product and to assure that the product is fairly described in advertising the organization furnishes interested manufacturers specifications setting forth minimum quality and performance standards and conducts a program of testing and certification based on these standards it permits manufacturers to display its 'seal of acceptance’ on all product models that have been certified as meeting its standards the organization offers its program to any interested manufacturer without requiring such manufacturer to become a member approximately percent of the manufacturers in the industry participate in the program the organization fixes its charges at amounts sufficient to defray only the cost of the program revrul_70_372 1970_2_cb_118 holds that an organization of agricultural producers formed to process individual farmer's milk production records for use in improving milk production does not qualify for exemption under sec_501 c of the code the revenue_ruling states that the processing of production and test records for individual farmers does not of itself better the conditions of those engaged in agricultural pursuits improve the grade of their products or develop a higher degree of efficiency in their operations the services provided simply relieve the individual farmer of work that he would either have to perform himself or have performed for him in revrul_70_535 1970_2_cb_117 the organization entered into agreements with a number of tax exempt corporations to provide managerial developmental and consulting services to low and moderate income housing projects the organization was held not exempt under sec_501 because its primary activity is carrying on a business by managing low and moderate income housing projects in a manner similar to organizations operated for profit the fact that these services were being performed for tax exempt corporations did not change the business nature of the activity revrul_72_369 1972_2_cb_245 concerned an organization formed to provide managerial and consulting services for organizations exempt under sec_501 to improve the administration of their charitable programs the organization entered into agreements with unrelated nonprofit_organizations to furnish managerial and consulting services on a cost_basis the revenue_ruling held that the fact that the services were provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 therefore the letter cg catalog number 47630w organization did not qualify for exemption revrul_74_518 1974_2_cb_166 clarifies and distinguishes revrul_70_372 supra and holds that a nonprofit organization of dairy farmers a member of the national cooperative dairy herd improvement program sponsored by the u s department of agriculture that derives its income from testing fees and membership assessments and that weighs and tests milk of members' cows and makes statistical information based on the tests available to members nonmembers and governmental agencies for use in improving milk production is exempt as an agricultural_organization under sec_501 of the code the organization described in revrul_70_372 benefited only its own members and not dairymen in general revrul_76_206 states an organization formed to promote broadcasting of classical music in a particular community served a private rather than a public interest and did not qualify for exemption the organization carried on a variety of activities including soliciting sponsors soliciting subscriptions to the station's program guide and distributing pamphlets and bumper stickers encouraging people to listen to the station the organization's board_of directors did not include any representatives of the for-profit radio station the revenue_ruling concludes that the organization's activities enable the radio station to increase its total revenues and therefore benefit the for-profit radio station in more than an incidental way rev rule 1981_1_cb_357 holds the certification activity of a chamber of commerce exempt under c does not constitute unrelated_business_income the chamber of commerce’s primary purpose is to promote the commercial financial industrial and civic interests of a particular community the certification activity which only provides independent verification of the united_states origin of exported goods is a service provided to members and nonmembers primarily freight forwarding companies with offices in the community served by the organization for the same fee the certification of export documents is considered to stimulate international commerce and promote the business conditions in the community generally and is thus deemed related to the organization’ sec_501 purpose per revrul_85_2 an organization is lessening the burdens of government only if a its activities are activities that a governmental_unit considers to be its burdens and b the activities actually lessen such governmental burden an organization must demonstrate that a government unit considers the organization to be acting on the government's behalf thereby actually freeing up government assets an activity is a burden of government only if there is an objective manifestation by a government unit that it considers the activities of the organization to be its burden revenue_ruling the government must formally recognize the organization and its functions to be considered a governmental burden letter cg catalog number 47630w 326_us_279 held that the presence of a single nonexempt purpose if substantial in nature will preclude tax exemption under sec_501 of the code the consulting clients were tax-exempt organizations v commissioner 70_tc_352 the court held that the in b s w group inc in organization did not qualify for tax exemption under sec_501 of the code this case the b s w group inc was formed for the purpose of providing consulting services primarily in the area of health housing and vocational skills and cooperative consulting management services were provided at or close to cost however fees were sufficiently high to the internal revenue enable b s w to retain at least a nominal administrative fee service denied exemption to the organization under sec_501 because the organization did not meet the operational_test of income_tax regulation sec_1 c - c since it was primarily engaged in an activity which is characteristic of a trade or the court agreed with the service’s adverse_ruling noting that b s w ’s business activity constitutes the conduct of a consulting business of the sort which is ordinarily carried on by commercial ventures organized for profit in 440_us_472 the supreme court held that an association of a particular brand name of muffler dealers did not qualify for sec_501 status because it was not engaged in the improvement of business conditions of a line_of_business in 948_f2d_360 7th cir the court concluded that an association of computer users did not qualify for exemption under sec_501 because it essentially benefited users of ibm equipment application of law you are not described in sec_501 of the code because you are not organized and operated exclusively for charitable religious or educational_purposes and the benefit to private individuals members is more than insubstantial you do not satisfy the requirements of sec_1_501_c_3_-1 of the regulations because you do not meet the organizational nor the operational_test you do not satisfy the organizational_test because your articles do not limit your purposes to those purposes which are listed within the meaning of sec_501 of the code as required by sec_1_501_c_3_-1 of the regulations while your articles indicate the organization is organized for charitable purposes it also states the organization is organized for fostering encouraging and improving e methods practices of food production for growers processors merchants and distributors certification of the growers processors merchants and distributors supervising the production and letter cg catalog number 47630w processing of the products certified and operating exclusively for agricultural and horticultural purposes none of the specific purposes listed are charitable or educational within the meaning of sec_501 you do not meet the operational_test requirements of sec_1_501_c_3_-1 of the regulations because more than an insubstantial portion of your activities are directed toward certifying your members’ farms and products these activities are not in furtherance of an exempt_purpose the majority of your time providing e certification services to members which includes feedback and recommendations on product improvement will be spent on in contradiction to sec_1_501_c_3_-1 of the regulations your certification and other services provided to members create a substantial benefit to your individual members by certifying their farms and products as e they are gaining a benefit over other similarly situated commercial entities therefore a substantial portion of your activities promote private interests and not the interests of the public the facts show that you are providing services for a fee ina commercial manner like the organizations described in revenue rulings and you are providing business services on a regular basis for a fee that constitutes the operation of a trade_or_business in a commercial manner as part of your certification process you provide an intensive on-site inspection of the farm and provide feedback for improvements each member is evaluated and provided consultation on how to advance and improve their crops and processing similar to the organization denied exemption in b s w group inc v commissioner you are providing consulting services for a fee activities are characteristic of a trade_or_business and are commercial in nature like the organization in the court case your is spent on promoting the e process to potential new members additional time educating the marketplace and retailers and protecting the registered certification mark promoting protecting and marketing a specific trademarked product is further evidence that you are operating in a commercial manner for the benefit of your members as stated previously your activities benefit your members’ business pursuits the services provided certify your members’ products as meeting the e standard which furthers their commercial appeal your other activity promotes the e standard and markets it to consumers also furthering the members’ business interests the fact that your largest expense is outside marketing verifies that this is a substantial activity this activity like that of the organization described in revrul_76_206 serves a private rather than a public interest the above facts show that you have a substantial nonexempt purpose as explained in letter cg catalog number 47630w better business bureau of washington d c inc v united_states the presence of a single nonexempt purpose if substantial in nature will preclude tax exemption under sec_501 of the code applicant’s position you maintain you are organized and operated for charitable purposes under sec_501 of the code specifically you consider an important element of your mission to be consumer protection of food sources you contend that by certifying maintaining and upholding the registered mark of e agriculture with its growing standards you provide assurance to your members and food consumers that the food is safe you indicate the support to the u s consumer is equal to that of members you maintain that the certification services provided to members constitute education and training within the meaning of sec_501 of the code you consider the advancement of e agriculture as beneficial to the public interest therefore you contend the protection of the food supply serves to lessen the burdens of government and provides a healthy food supply in addition you submitted a list of several organizations that are exempt under sec_501 that have similar purposes and provide the same services as you you indicate you are the only organization in the group not to have been granted exemption under c of the code and feel such recognition by the internal_revenue_service is warranted service response to applicant’s position we disagree with your position your certification process is a substantial purpose and your primary activity the instruction and training you provide to your members is solely for the purpose of certifying them as e any education provided is merely incidental to your primary purpose of certification in addition any instruction or recommendations made in connection with the process serve to enable certification of members’ products and improve the grade of their products the e mark constitutes a brand name of organic growing while the public may receive some benefit from a level of food safety that results from certification this is incidental to your primary purpose of certifying and promoting the e products and farms you suggest the organization is lessening the burdens of government by providing certification services however you do not meet the factors described in revrul_85_2 specifically you have failed to demonstrate that a your activities are activities that a governmental_unit considers to be its burden and b the activities actually lessen such governmental burden letter cg catalog number 47630w you indicated that you are aware of several organizations with purposes and activities similar to yours that have received exemption under sec_501 of the code we cannot rely on the status of other entities or use their status as precedent when determining if an organization meets the requirements for exemption we must rely on the facts and circumstances of each individual case when determining exemption based on established precedent and the facts and circumstances of your case you do not qualify for exemption under sec_501 of the code applicant’s protest during the initial 30-day protest period you submitted form_1024 requesting exemption under sec_501 of the code your application_for exemption under sec_501 was not substantially different than your application_for exemption under sec_501 the facts regarding your activities and operations remained materially the same service response to applicant’s protest you are not described in sec_501 of the code your primary purpose and activity continues to be the certification of member farms and products for a fee not for the betterment of the conditions of those engaged in agriculture the improvement of the grade of their products and the development of a higher degree of efficiency in their respective occupations as described in sec_1_501_c_5_-1 of the regulations you are not similar to the organization described in revrul_56_245 supra because your primary purpose and activity is not encouraging and educating members on more economical methods of producing agriculture instead your primary activity is certifying members’ farms and products any education that is provided is incidental to this primary purpose as explained above this activity is conducted in a commercial manner which precludes exemption under sec_501 as well a sec_501 your activities benefit your own members and not the agricultural industry in general as discussed in revenue rulings and providing a service that benefits your members individually and does not of itself better the conditions of the industry in general does not qualify for exemption under sec_501 of the code in summary your certification service is your primary purpose and activity you are providing this service similar to the operation of a trade_or_business in a commercial manner which is not an exempt_purpose under sec_501 in addition your activities substantially benefit your individual members and not the industry in general letter cg catalog number 47630w applicant’s second protest after the second proposed denial was issued and during the subsequent 30-day protest period you submitted form_1024 requesting exemption under sec_501 of the code you indicate you exist for the purpose of improving conditions in the farming industry in general by encouraging e practices to improve the vitality of crops contribute to the sustainability of the land and provide the healthiest food you indicate that you engage in a variety of activities to further your purposes including educating the public about e farming fostering standards through your certification program to the public and advocating for the farming industry and e in particular you amended your articles of incorporation to reflect a sec_501 purpose you also amended your bylaws membership article i sec_1 is now open to any individual or organization interested in the farming or food industries you maintain sec_501 purposes are served by the open nature of your membership and access to activities you assert your activities are not about helping manufacturers sell their products promote their businesses but to promote the farming industry as a whole you contend your certification program aids farms and processing companies to improve their farming methods and the quality of their food products as well as provide a single definition of e in the marketplace you indicate that by encouraging farmers to achieve certification and consumers to purchase the e produced products you further your vision to elevate the status and importance of the farming industry you indicate you seek to raise the profile of e farming through your educational activities ie educational resources workshops conferences and advocacy you maintain you are similar to the organization described in revrul_70_187 by establishing standards and conducting a program of testing and certification open to anyone in the industry regardless of membership based on the standards developed you also identify your activities with the organization in revrul_81_127 which indicated a sec_501 organization's certification program income did not constitute unrelated_business_income but furthered the organization’s exempt_purpose service response to applicant’s second protest you are not described in sec_501 of the code your primary purpose and activity is the performance of certification services of the e trademarked brand in a letter cg catalog number 47630w commercial manner you do not meet the requirements of sec_1_501_c_6_-1 of the regulations because you are not operating for the improvement of business conditions of one or more lines of business instead you perform particular services for individuals entities you state your purpose and activities are to promote e encourage buying e_ products and raise the profile of e farming you are operating to promote a trademarked process products which furthers the specific business interests of those involved in e growing e is a trademarked process product you do not operate to promote the farming industry as a whole you operate to promote the business interests of those involved in e therefore you are deemed to promote the private interests of those individuals and not the farming and agricultural industry as a whole your activities have not substantially changed you have amended your membership requirements however the change is unlikely to result in any substantial change to member numbers or have any effect on the activities of the organization since the organization focuses on e a trademarked process those interested in your certification services and activities will remain essentially the same you are similar to the organizations in revrul_68_182 and like those organizations your primary purpose and principal activity is the promotion of trademarked products the e trademark is promoted by the organization in a way intended to give those it certifies a competitive advantage over others in the farming industry you are also similar to the organizations in 440_us_472 and 948_f2d_360 7th cir since your sole purpose is to promote a particular brand you stated you are similar to the organization described in revrul_70_187 however the organization in the revenue_ruling conducted a certification program of a product not a brand to establish acceptable standards within the industry as a whole also the organization in the ruling fixed its charges at amounts sufficient to defray only the cost of the program in contrast you charge fees based on a percentage of members’ sales similar to a commercial business also unlike the organization in this ruling you certify and promote a particular brand of product promotion of a trademark brand product process does not meet the standards under sec_501 as described above in revrul_70_80 you also stated you are similar to the organization described in revrul_81_127 the organization in this ruling was already an approved exempt_organization which engaged in activities to promote sec_501 purposes the certification program conducted catalog number 47630w letter cg by the entity in the ruling was not its primary activity and was found to further its other c purposes furthermore the certification did not target a specific brand and it was not conducted in a commercial manner therefore revenue gained from the certification program was not found to be unrelated_business_income ubi you are not like the entity described in this ruling because your program certifies and promotes a specific brand and is your primary purpose your certification process does not further other c purposes you are also similar to the organizations in 440_us_472 and 948_f2d_360 7th cir since your sole purpose is to promote a particular brand e conclusion the facts show that you do not meet the organizational_test or the operational_test to qualify for exemption under sec_501 you were formed to certify and promote e products and farms you operate to promote e a trademarked process these purposes are carried out in a commercial manner and provide more than an insubstantial private benefit to your members and certification customers similarly for these same reasons you do not meet the requirements of sec_501 or sec_501 accordingly you do not qualify for exemption under sec_501 sec_501 or sec_501 of the code we have also considered whether you meet the requirements for exemption under any other subsection of sec_501 due to the commercial nature of your activities and the benefit to your members you do not qualify for exemption under any other subsection you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal catalog number 47630w the organization’s name address and employer_identification_number letter cg these items include astatement that the organization wants to appeal the determination the date and symbols on the determination_letter astatement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if we do not hear from you within days we will issue a final adverse if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters letter cg catalog number 47630w please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely holly paz director exempt_organizations rulings and agreements letter cg catalog number 47630w
